UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 7, 2007 (Date of Earliest Event Reported) GLOBAL CASH ACCESS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32622 20-0723270 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3525 East Post Road, Suite 120 Las Vegas, Nevada 89120 (Address of Principal Executive Offices) (Zip Code) (800) 833-7110 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.02.Results Of Operations And Financial Condition. On November 7, 2007, Global Cash Access Holdings, Inc. issued a press release announcing its results of operations for the quarter ended September 30, 2007.A copy of the press release is attached hereto as Exhibit 99.1.This Form 8-K and the attached exhibit are furnished to, but not filed with, the Securities and Exchange Commission.The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing of the registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference into such filing. Item 9.01.Financial Statements and Exhibits. (c)Exhibits Exhibit No. Document 99.1 Press Release announcing results of operations for the quarter ended September 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GLOBAL CASH ACCESS HOLDINGS, INC. Date: November 7, 2007 By: /s/Scott Betts Scott Betts, Chief Executive Officer/Chief Financial Officer
